Per Curiam:
The parties on the , argument having conceded that since the framing of the issues in this case a bill of particulars has been served, limiting the general allegations of the complaint, the issues as framed should be confined to the charge as made in the bill of particulars. The order should therefore be reversed and the case sent back to Special Term to frame issues in accordance herewith, with ten dollars- costs and disbursements of this appeal to the appellant to abide the event. Present — Ingraham, McLaughlin, Laughlin, Clarke and Scott, JJ. Order reversed, with ten dollars costs and disbursements to appellant to abide event, and case remitted to Special Term as stated in opinion. Settle order on notice.